324 S.W.3d 494 (2010)
In the Interest of: J.L.P., J.L.P. and K.P.
No. ED 94057.
Missouri Court of Appeals, Eastern District, Southern Division.
November 9, 2010.
Christopher J. Swatosh, Ava, MO, for appellant.
Tammy Steward, Farmington, MO, for respondent.
Before: ROY L. RICHTER, C.J., KURT S. ODENWALD, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
J.P. (Mother) appeals the Judgment and Order of the juvenile court denying her motion to modify the juvenile court's 2008 judgment removing her minor children, J.L.P., J.L.P., and K.P., from her legal and physical custody. We have reviewed the briefs of the parties and the record on appeal, and we conclude that the juvenile court's decision is supported by substantial evidence. In re A.S.W., 226 S.W.3d 151, 153 (Mo. banc 2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2010).